NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      MAR 22 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 KEQIN DONG,                                       No. 14-70169

              Petitioner,                          Agency No. A087-848-285

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Keqin Dong, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). Our jurisdiction is


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to consider Dong’s challenge to the IJ’s admission of

the Assessment to Refer into evidence and his contention that he was not afforded

an opportunity to explain the inconsistency between his testimony and the

Assessment to Refer because he failed to raise these issues before the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court lacks jurisdiction to

review claims not presented to the agency).

      Substantial evidence supports the agency’s adverse credibility determination

based on Dong’s internally inconsistent testimony as to whether he paid a friend

the equivalent of several thousand dollars to assist him in obtaining a visa, as well

as his statement that he could not remember whether he made such a payment.

See Shrestha, 590 F.3d at 1048 (adverse credibility finding reasonable under the

totality of the circumstances). Further, Dong raises no challenge to the BIA’s

determination that he failed to corroborate his claim adequately. Thus, we deny

                                          2                                   14-70169
the petition as to his asylum and withholding of removal claims.

      Finally, Dong’s CAT claim fails because it is based on the same testimony

the agency found not credible, and Dong does not point to any other evidence in

the record that compels the conclusion that it is more likely than not that he would

be tortured by or with the consent or acquiescence of a public official in China.

See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                  14-70169